In a negligence action to recover damages for personal injury, the defendant appeals from a judgment of the Supreme Court, Richmond County, entered May 27, 1963 after trial upon a jury’s verdict in favor of the plaintiff. Judgment reversed on the law and the facts, without costs, and complaint dismissed on the law, without costs. In our opinion, there was no evidence to support a finding of actionable negligence against the defendant (cf. Spaulding v. Christakos, 269 App. Div. 909, affd. 295 N. Y. 973; Miller v. Gmbel Bros., 262 N. Y. 107; Boccaccino v. Our Lady of Pity Roman Catholic Church, 18 A D 2d 1055; Dolan v. Hotel Campbell, 260 App. Div. 872; Friedfeld v. Chemical Corn Exch. Bank, 22 A D 2d 809). Beldock, P. J., Ughetta, Kleinfeld, Hill and Rabin, JJ., concur.